This is an appeal from a final decree denying the husband a divorce from his wife on the ground of voluntary abandonment. The issue in the case is one of fact and no useful purpose can be served by discussing the evidence in detail. § 66, Title 13, Code of 1940.
Subsequent to their separation, the husband was drafted and is now in the army. Under the evidence we feel reasonably satisfied that the wife did not voluntarily abandon the husband. We uphold the conclusion reached by the lower court that "the complainant has wholly failed to meet the burden of proof."
The decree of the lower court is affirmed.
Affirmed.
GARDNER, C. J., and THOMAS, BROWN, FOSTER, and LIVINGSTON, JJ., concur.